Case 0:20-cv-62558-AHS Document 1 Entered on FLSD Docket 12/11/2020 Page 1 of 16




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 FORT LAUDERDALE DIVISION

                                                         CASE NO.:
  HOWARD COHAN,

         Plaintiff,

  vs.                                                         INJUNCTIVE RELIEF SOUGHT

  FEDEX OFFICE AND PRINT SERVICES, INC.,
  a Foreign Profit Corporation,
  d/b/a FEDEX OFFICE PRINT & SHIP CENTER,

        Defendant.
  _________________________________________/

                                            COMPLAINT

         Plaintiff, HOWARD COHAN (“Plaintiff”), by and through undersigned counsel, hereby

  files this Complaint and sues FEDEX OFFICE AND PRINT SERVICES, INC., d/b/a FEDEX

  OFFICE PRINT & SHIP CENTER (“Defendant”) for declaratory and injunctive relief, attorneys’

  fees, expenses and costs (including, but not limited to, court costs and expert fees) pursuant to 42

  U.S.C. §12182 et. seq., and the 2010 Americans with Disabilities Act (“ADA”) and alleges as

  follows:


                                  JURISDICTION AND VENUE

         1.      This Court is vested with original jurisdiction over this action pursuant to 28 U.S.C.

  §§ 1331, 343 for Plaintiff’s claims arising under Title 42 U.S.C. §12182 et. seq., based on

  Defendant’s violations of Title III of the ADA. See also 28 U.S.C. §§ 2201, 2202, as well as the

  2010 ADA Standards.

         2.      Venue is proper in this Court, Fort Lauderdale Division, pursuant to 28 U.S.C.

  §1391(B) and the Internal Operating Procedures for the United States District Court for the
Case 0:20-cv-62558-AHS Document 1 Entered on FLSD Docket 12/11/2020 Page 2 of 16




  Southern District of Florida in that the events giving rise to the lawsuit occurred in Broward

  County, Florida.

                                                 PARTIES

         3.      Plaintiff, HOWARD COHAN is sui juris and is a resident of the State of Florida

  residing in Palm Beach County, Florida.

         4.      Upon information and belief, Defendant is the lessee, operator, owner and/or lessor

  of the Real Properties, which are subject to this suit, and are located at:

              a. 1501 SE 17th St, Fort Lauderdale, FL 33316 (hereinafter “FedEx Fort

                 Lauderdale”);

              b. 15920 Pines Blvd, Pembroke Pines, FL 33027 (hereinafter “FedEx Pembroke

                 Pines”);

              c. 4900 S University Drive, Suite 105, Davie, FL 33328 (hereinafter “FedEx Davie”);

              d. 2501 N Federal Highway, Boca Raton, FL 33431 (hereinafter “FedEx N Federal

                 Highway”);

              e. 2200 N University Dr, Coral Springs, FL 33071 (hereinafter “FedEx Coral

                 Springs”); and

              f. 1701 S Federal Highway, Boca Raton, FL 33432 (hereinafter “FedEx S Federal

                 Highway”);

  and is the owner of the improvements where each property is located. The Real Properties are

  hereinafter collectively referred to as “Premises.”

         5.      Defendant is authorized to conduct, and is in fact conducting, business within the

  State of Florida.
Case 0:20-cv-62558-AHS Document 1 Entered on FLSD Docket 12/11/2020 Page 3 of 16




          6.      Plaintiff is an individual with numerous permanent disabilities including severe

  spinal stenosis of the lumbar spine with spondylolisthesis; severe spinal stenosis of the cervical

  spine with nerve root compromise on the right side; a non-union fracture of the left acromion

  (shoulder); a labral tear of the left shoulder; a full thickness tear of the right rotator cuff; a right

  knee medial meniscal tear; a repaired ACL and bilateral meniscal tear of the left knee; and severe

  basal joint arthritis of the left thumb. The above listed permanent disabilities and symptoms cause

  sudden onsets of severe pain and substantially limit Plaintiff’s major life activities. As such,

  Plaintiff suffered from a “qualified disability” under the ADA. 42 U.S.C § 12101, et seq.

          7.      Plaintiff visited Defendant’s Premises on:

               a. FedEx Fort Lauderdale: April 9, 2019 and September 24, 2020;

               b. FedEx Pembroke Pines: November 6, 2018, August 3, 2019, and September 23,

                  2020;

               c. FedEx Davie: September 5, 2020;

               d. FedEx N Federal Highway: September 28, 2020;

               e. FedEx Coral Springs: September 16, 2018 and September 29, 2020; and

               f. FedEx S Federal Highway: August 24, 2019 and September 28, 2020.

          8.      At the time of Plaintiff’s visits to the Premises, Plaintiff required the use of fully

  accessible restrooms; fully accessible paths of travel throughout the facilities; and fully accessible

  and properly marked parking for individuals with disabilities. Plaintiff personally visited the

  Premises, but was denied full and equal access and full and equal enjoyment of the facilities,

  services, goods, and amenities within the Premises, even though he was a “bona fide patron”.

          9.      Defendant’s Premises are places of public accommodation as defined by Title III

  of the ADA and as such are governed by the ADA.
Case 0:20-cv-62558-AHS Document 1 Entered on FLSD Docket 12/11/2020 Page 4 of 16




         10.     Plaintiff, in his individual capacity, will absolutely return to the Premises and avail

  himself of the services offered when Defendant modifies the Premises or modifies the policies and

  practices to accommodate individuals who have physical disabilities.

         11.     Plaintiff is continuously aware of the violations at Defendant’s Premises and is

  aware that it would be a futile gesture to return to the Premises as long as those violations exist,

  and Plaintiff is not willing to suffer additional discrimination.

         12.     Plaintiff has suffered, and will continue to suffer, direct and indirect injury as a

  result of Defendant’s discrimination until Defendant is compelled to comply with the requirements

  of the ADA.

         13.     Plaintiff would like to be able to be a patron of the Premises in the future and be

  able to enjoy the goods and services that are available to the able-bodied public, but is currently

  precluded from doing so as a result of Defendant’s discriminatory conduct as described herein.

  Plaintiff will continue to be precluded from using the Premises until corrective measures are taken

  at the Premises to eliminate the discrimination against persons with physical disabilities.

         14.     Completely independent of his personal desire to have access to these places of

  public accommodation free of illegal barriers to access, Plaintiff also acts as a “tester” for the

  purpose of discovering, encountering and engaging discrimination against the disabled in public

  accommodations. When acting as a “tester”, Plaintiff employs a routine practice. Plaintiff

  personally visits the public accommodation; engages all of the barriers to access, or at least of

  those that Plaintiff is able to access; tests all of those barriers of access to determine whether and

  the extent to which they are illegal barriers to access; proceeds with legal action to enjoin such

  discrimination; and subsequently returns to the Premises in the near future to verify its compliance

  or non-compliance with the ADA and to otherwise use the public accommodation as members of
Case 0:20-cv-62558-AHS Document 1 Entered on FLSD Docket 12/11/2020 Page 5 of 16




  the able-bodied community are able to do. Independent of other subsequent visits, Plaintiff also

  intends to visit the Premises regularly to verify its compliance or non-compliance with the ADA,

  and its maintenance of the accessible features of the Premises. In this instance, Plaintiff, in

  Plaintiff’s individual capacity and as a “tester”, visited the Premises, encountered barriers to access

  at the Premises, engaged and tested those barriers, suffered legal harm and legal injury and will

  continue to suffer such harm and injury as a result of the illegal barriers to access and the violations

  of the ADA set forth herein. It is Plaintiff’s belief that said violations will not be corrected without

  Court intervention, and thus Plaintiff will suffer legal harm and injury in the near future.

          15.      Plaintiff, in his capacity as a tester, will absolutely return to the Premises when

  Defendant modifies the Premises or modifies the policies and practices to accommodate

  individuals who have physical disabilities to confirm said modifications have been completed in

  accordance with the requirements of the ADA.

                  VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

          16.      Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 15

  above as if fully stated herein.

          17.      On July 26, 1990, Congress enacted the Americans With Disabilities Act (“ADA”),

  42 U.S.C. § 12101 et. seq. Commercial enterprises were provided one and a half (1.5) years from

  enactment of the statute to implement its requirements. The effective date of Title III of the ADA

  was January 26, 1992, or January 26, 1993 if Defendant(s) have ten (10) or fewer employees and

  gross receipts of $500,000.00 or less. See 42 U.S.C. § 12182; 28 C.F.R. § 36.508(a).

          18.      Congress found, among other things, that:

                a. some 43,000,000 Americans have one or more physical or mental disabilities, and

                   this number shall increase as the population continues to grow older;
Case 0:20-cv-62558-AHS Document 1 Entered on FLSD Docket 12/11/2020 Page 6 of 16




               b. historically, society has tended to isolate and segregate individuals with disabilities

                  and, despite some improvements, such forms of discrimination against disabled

                  individuals continue to be a pervasive social problem, requiring serious attention;

               c. discrimination against disabled individuals persists in such critical areas as

                  employment, housing, public accommodations, transportation, communication,

                  recreation, institutionalization, health services, voting and access to public services

                  and public facilities;

               d. individuals with disabilities continually suffer forms of discrimination, including

                  outright intentional exclusion, the discriminatory effects of architectural,

                  transportation, and communication barriers, failure to make modifications to

                  existing facilities and practices, exclusionary qualification standards and criteria,

                  segregation, and relegation to lesser services, programs, benefits, or other

                  opportunities; and

               e. the continuing existence of unfair and unnecessary discrimination and prejudice

                  denies people with disabilities the opportunity to compete on an equal basis and to

                  pursue those opportunities for which our country is justifiably famous, and costs

                  the United States billions of dollars in unnecessary expenses resulting from

                  dependency and non-productivity.

  42 U.S.C. §12101(a)(1)-(3),(5) and (9).

         19.      Congress explicitly stated that the purpose of the ADA was to:

               a. provide a clear and comprehensive national mandate for elimination of

                  discrimination against individuals with disabilities;
Case 0:20-cv-62558-AHS Document 1 Entered on FLSD Docket 12/11/2020 Page 7 of 16




                b. provide clear, strong, consistent, enforceable standards addressing discrimination

                   against individuals with disabilities; and

                c. invoke the sweep of congressional authority, including the power to enforce the

                   fourteenth amendment and to regulate commerce, in order to address the major

                   areas of discrimination faced on a daily basis by people with disabilities.

  42 U.S.C. §12101(b)(1)(2) and (4).

          20.      Pursuant to 42 U.S.C. §12182(7), 28 CFR §36.104 and the 2010 ADA Standards,

  Defendant’s Premises are places of public accommodation covered by the ADA by the fact that

  the Premises provide services to the general public and must be in compliance therewith.

          21.      Defendant has discriminated, and continues to discriminate against Plaintiff and

  others who are similarly situated by denying access to and full and equal enjoyment of goods,

  services, facilities, privileges, advantages and/or accommodations located at the Premises, as

  prohibited by 42 U.S.C. §12182, and 42 U.S.C. §12101 et. seq., and by failing to remove

  architectural barriers pursuant to 42 U.S.C. §12182(b)(2)(A)(iv).

          22.      Plaintiff has visited the Premises and has been denied full and safe equal access to

  the facilities, and therefore suffered an injury in fact.

          23.      Plaintiff would like to return and enjoy the goods and/or services at Premises on a

  spontaneous, full and equal basis. However, Plaintiff is precluded from doing so by the

  Defendant’s failure and refusal to provide disabled persons with full and equal access to its

  facilities. Therefore, Plaintiff continues to suffer from discrimination and injury due to the

  architectural barriers that are in violation of the ADA.

          24.      Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the Department

  of Justice, Office of the Attorney General promulgated Federal Regulations to implement the
Case 0:20-cv-62558-AHS Document 1 Entered on FLSD Docket 12/11/2020 Page 8 of 16




  requirements of the ADA. See 28 C.F.R. § 36 and its successor the 2010 ADA Standards ADA

  Accessibility guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. § 36, under which said

  Department may obtain civil penalties of up to $55,000.00 for the first violation and $110,000.00

  for any subsequent violation.

          25.      Based on a preliminary inspection of the Premises, Defendant is in violation of 42

  U.S.C. § 12182 et. seq. and the 2010 American Disabilities Act Standards et. seq., and is

  discriminating against Plaintiff as a result of, inter alia, the following specific violations:

          I.       FedEx Fort Lauderdale

          Unisex Restroom

                a. Failure to provide the proper insulation or protection for plumbing or other sharp

                   or abrasive objects under a sink or countertop in violation of 2010 ADAAG §§ 606

                   and 606.5.

                b. Providing an element or object that protrudes greater than 4” into a pathway or

                   space of travel situated between 27” and 80” high in violation of 2010 ADAAG §§

                   204, 307, 307.1, 307.2.

                c. Providing grab bars of improper horizontal length or spacing as required along the

                   rear or side wall in violation of 2010 ADAAG §§ 604, 604.5, 604.5.1 and 604.5.2.

                d. Failure to provide sufficient clear floor space around a water closet without any

                   obstructing elements in this space in violation of 2010 ADAAG §§4.22.3, 603,

                   603.2.3, 604, 604.3 and 604.3.1.

                e. Failure to provide operable parts that are functional or are in the proper reach ranges

                   as required for a person with a disability in violation of 2010 ADAAG §§ 309,

                   309.1, 309.3, 309.4 and 308.
Case 0:20-cv-62558-AHS Document 1 Entered on FLSD Docket 12/11/2020 Page 9 of 16




        Outdoor Sign

              f. Providing a swinging door or gate with improper maneuvering clearance(s) due to

                 a wall or some other obstruction in violation of 2010 ADAAG §§ 404, 404.1, 404.2,

                 404.2.4 and 404.2.4.1.

        II.      FedEx Pembroke Pines

        Unisex Restroom

              a. Failure to provide proper signage for an accessible restroom or failure to redirect a

                 person with a disability to the closest available accessible restroom facility in

                 violation of 2010 ADAAG §§ 216, 216.2, 216.6, 216.8, 603, 703, 703.1, 703.2,

                 703.5 and 703.7.2.1.

              b. Providing a swinging door or gate with improper maneuvering clearance(s) due to

                 a wall or some other obstruction in violation of 2010 ADAAG §§ 404, 404.1, 404.2,

                 404.2.4 and 404.2.4.1.

              c. Failure to provide sufficient clear floor space around a water closet without any

                 obstructing elements in this space in violation of 2010 ADAAG §§4.22.3, 603,

                 603.2.3, 604, 604.3 and 604.3.1.

              d. Failure to provide the proper insulation or protection for plumbing or other sharp

                 or abrasive objects under a sink or countertop in violation of 2010 ADAAG §§ 606

                 and 606.5.

              e. Failure to provide mirror(s) located above lavatories or countertops at the proper

                 height above the finished floor in violation of 2010 ADAAG §§ 603 and 603.3.

              f. Providing grab bars of improper horizontal length or spacing as required along the

                 rear or side wall in violation of 2010 ADAAG §§ 604, 604.5, 604.5.1 and 604.5.2.
Case 0:20-cv-62558-AHS Document 1 Entered on FLSD Docket 12/11/2020 Page 10 of 16




               g. Failure to provide a dispenser in an accessible position (back wall or other

                  inaccessible place) so that it can be reached by a person with a disability in violation

                  of 2010 ADAAG §§ 606, 606.1, 308 and 308.2.2.

               h. Failure to provide toilet paper dispensers in the proper position in front of the water

                  closet or at the correct height above the finished floor in violation of 2010 ADAAG

                  §§ 604, 604.7 and 309.4.

               i. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

                  exceeding the limits for a person with a disability in violation of 2010 ADAAG §§

                  404, 404.1, 404.2, 404.2.9 and 309.4.

        III.      FedEx Davie

        Men’s Restroom

               a. Failure to provide proper signage for an accessible restroom or failure to redirect a

                  person with a disability to the closest available accessible restroom facility in

                  violation of 2010 ADAAG §§ 216, 216.2, 216.6, 216.8, 603, 703, 703.1, 703.2,

                  703.5 and 703.7.2.1.

               b. Providing a swinging door or gate with improper maneuvering clearance(s) due to

                  a wall or some other obstruction in violation of 2010 ADAAG §§ 404, 404.1, 404.2,

                  404.2.4 and 404.2.4.1.

               c. Failure to provide the water closet in the proper position relative to the side wall or

                  partition in violation of 2010 ADAAG §§ 604 and 604.2.

               d. Failure to provide toilet paper dispensers in the proper position in front of the water

                  closet or at the correct height above the finished floor in violation of 2010 ADAAG

                  §§ 604, 604.7 and 309.4.
Case 0:20-cv-62558-AHS Document 1 Entered on FLSD Docket 12/11/2020 Page 11 of 16




              e. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

                 exceeding the limits for a person with a disability in violation of 2010 ADAAG §§

                 404, 404.1, 404.2, 404.2.9 and 309.4.

        IV.      FedEx N Federal Highway

        Men’s Restroom

              a. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

                 exceeding the limits for a person with a disability in violation of 2010 ADAAG §§

                 404, 404.1, 404.2, 404.2.9 and 309.4.

              b. Failure to provide sufficient clear floor space around a water closet without any

                 obstructing elements in this space in violation of 2010 ADAAG §§4.22.3, 603,

                 603.2.3, 604, 604.3 and 604.3.1.

              c. Failure to provide the proper spacing between a grab bar and an object projecting

                 out of the wall in violation of 2010 ADAAG §§ 609, 609.1 and 609.3.

              d. Providing grab bars of improper horizontal length or spacing as required along the

                 rear or side wall in violation of 2010 ADAAG §§ 604, 604.5, 604.5.1 and 604.5.2.

              e. Failure to provide a dispenser in an accessible position (back wall or other

                 inaccessible place) so that it can be reached by a person with a disability in violation

                 of 2010 ADAAG §§ 606, 606.1, 308 and 308.2.2.

              f. Failure to provide the water closet in the proper position relative to the side wall or

                 partition in violation of 2010 ADAAG §§ 604 and 604.2.

              g. Providing an element or object that protrudes greater than 4” into a pathway or

                 space of travel situated between 27” and 80” high in violation of 2010 ADAAG §§

                 204, 307, 307.1, 307.2.
Case 0:20-cv-62558-AHS Document 1 Entered on FLSD Docket 12/11/2020 Page 12 of 16




             h. Failure to provide proper knee clearance for a person with a disability under a

                counter or sink element in violation of 2010 ADAAG §§ 306, 306.1 306.3, 606 and

                606.2.

        Ramp from Disabled Parking to Store

             i. Failure to provide bilateral handrails on a ramp that has a rise greater than 6 inches

                or in a horizontal projection greater than 72 inches in violation of 2010 ADAAG

                §§ 405, 405.1, 405.8, 505 and/or §4.8.5 of the 1991 ADA Standards.

        V.      FedEx Coral Springs

        Men’s Restroom

             a. Providing grab bars of improper horizontal length or spacing as required along the

                rear or side wall in violation of 2010 ADAAG §§ 604, 604.5, 604.5.1 and 604.5.2.

             b. Failure to provide the water closet in the proper position relative to the side wall or

                partition in violation of 2010 ADAAG §§ 604 and 604.2.

             c. Failure to provide the proper insulation or protection for plumbing or other sharp

                or abrasive objects under a sink or countertop in violation of 2010 ADAAG §§ 606

                and 606.5.

             d. Failure to provide the correct opening width for a forward approach into a urinal,

                stall door or lavatory (sink) in violation of 2010 ADAAG §§ 305, 305.7.1, 404,

                605.3 and 606.2.

             e. Failure to provide soap dispenser at the correct height above the finished floor in

                violation of 2010 ADAAG §§ 606, 606.1 and 308.

             f. Failure to provide paper towel dispenser at the correct height above the finished

                floor in violation of 2010 ADAAG §§ 606, 606.1 and 308.
Case 0:20-cv-62558-AHS Document 1 Entered on FLSD Docket 12/11/2020 Page 13 of 16




              g. Failure to provide toilet paper dispensers in the proper position in front of the water

                 closet or at the correct height above the finished floor in violation of 2010 ADAAG

                 §§ 604, 604.7 and 309.4.

              h. Failure to provide operable parts that are functional or are in the proper reach ranges

                 as required for a person with a disability in violation of 2010 ADAAG §§ 309,

                 309.1, 309.3, 309.4 and 308.

              i. Providing a swinging door or gate with improper maneuvering clearance(s) due to

                 a wall or some other obstruction in violation of 2010 ADAAG §§ 404, 404.1, 404.2,

                 404.2.4 and 404.2.4.1.

        VI.      FedEx S Federal Highway

        Disabled Parking

              a. Providing pathways and surfaces that are uneven in violation of 2010 ADAAG §§

                 206, 206.1, 206.2, 206.2.2, 303 and 403.4.

              b. Providing pathways and surfaces that are too steep that include changes in levels

                 greater than 0.5 inches in violation of 2010 ADAAG §§ 206, 206.1, 206.2, 206.2.2,

                 303, 303.4, 403.3 and/or §4.8.5 of the 1991 ADA Standards 4.3.8.

        Parking to Store

              c. Failure to provide disabled parking that allows a person(s) with a disability to

                 access the shortest available route to a pedestrian entrance of the facility in violation

                 of ADAAG §§ 208.3 and 208.3.1.

        Unisex Restroom

              d. Failure to provide proper signage for an accessible restroom or failure to redirect a

                 person with a disability to the closest available accessible restroom facility in
Case 0:20-cv-62558-AHS Document 1 Entered on FLSD Docket 12/11/2020 Page 14 of 16




                  violation of 2010 ADAAG §§ 216, 216.2, 216.6, 216.8, 603, 703, 703.1, 703.2,

                  703.5 and 703.7.2.1.

               e. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

                  exceeding the limits for a person with a disability in violation of 2010 ADAAG §§

                  404, 404.1, 404.2, 404.2.9 and 309.4.

               f. Failure to provide sufficient clear floor space around a water closet without any

                  obstructing elements in this space in violation of 2010 ADAAG §§4.22.3, 603,

                  603.2.3, 604, 604.3 and 604.3.1.

               g. Failure to provide the proper insulation or protection for plumbing or other sharp

                  or abrasive objects under a sink or countertop in violation of 2010 ADAAG §§ 606

                  and 606.5.

               h. Failure to provide paper towel dispenser at the correct height above the finished

                  floor in violation of 2010 ADAAG §§ 606, 606.1 and 308.

               i. Providing grab bars of improper horizontal length or spacing as required along the

                  rear or side wall in violation of 2010 ADAAG §§ 604, 604.5, 604.5.1 and 604.5.2.

               j. Providing an element or object that protrudes greater than 4” into a pathway or

                  space of travel situated between 27” and 80” high in violation of 2010 ADAAG §§

                  204, 307, 307.1, 307.2.

               k. Failure to provide proper knee clearance for a person with a disability under a

                  counter or sink element in violation of 2010 ADAAG §§ 306, 306.1 306.3, 606 and

                  606.2.

         26.      To the best of Plaintiff’s belief and knowledge, Defendant has failed to eliminate

  the specific violations set forth in paragraph 25 herein.
Case 0:20-cv-62558-AHS Document 1 Entered on FLSD Docket 12/11/2020 Page 15 of 16




         27.     Although Defendant is charged with having knowledge of the violations, Defendant

  may not have had actual knowledge of said violations until this Complaint made Defendant aware

  of same.

         28.     To date, the readily achievable barriers and violations of the ADA still exist and

  have not been remedied or altered in such a way as to effectuate compliance with the provisions

  of the ADA.

         29.     As the owner, lessor, lessee or operator of the Premises, Defendant is required to

  comply with the ADA. To the extent the Premises, or portions thereof, existed and were occupied

  prior to January 26, 1992, the owner, lessor, lessee or operator has been under a continuing

  obligation to remove architectural barriers at the Premises where removal was readily achievable,

  as required by 28 C.F.R. §36.402.

         30.     To the extent the Premises, or portions thereof, were constructed for occupancy

  after January 26, 1993 the owner, lessor, lessee or operator of the Premises was under an obligation

  to design and construct such Premises such that it is readily accessible to and usable by individuals

  with disabilities, as required by 28 C.F.R. §36.401.

         31.     Plaintiff has retained the undersigned counsel for the filing and prosecution of this

  action. Plaintiff is entitled to have his reasonable attorneys’ fees, costs and expenses paid by

  Defendant, pursuant to 42 U.S.C. §12205.

         32.     All of the above violations are readily achievable to modify in order to bring

  Premises or the Facilities/Properties into compliance with the ADA.

         33.     In instance(s) where the 2010 ADAAG standard does not apply, the 1991 ADAAG

  standard applies and all of the violations listed in paragraph 25 herein can be applied to the 1991

  ADAAG standards.
Case 0:20-cv-62558-AHS Document 1 Entered on FLSD Docket 12/11/2020 Page 16 of 16




         34.      Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant

  Plaintiff’s injunctive relief, including entering an order to alter the Subject Facilities to make them

  readily accessible to and useable by individuals with disabilities to the extent required by the ADA

  and closing the Subject Facilities until the requisite modifications are completed.

         WHEREFORE, Plaintiff demands judgment against Defendant and requests the following

  injunctive and declaratory relief:

               1. That this Court declare that the Premises owned, operated and/or controlled by
                  Defendant are in violation of the ADA;
               2. That this Court enter an Order requiring Defendant to alter its facilities to make
                  them accessible to and usable by individuals with disabilities to the full extent
                  required by Title III of the ADA;
               3. That this Court enter an Order directing Defendant to evaluate and neutralize its
                  policies, practices and procedures toward persons with disabilities, for such
                  reasonable time so as to allow Defendant to undertake and complete corrective
                  procedures to the Premises;
               4. That this Court award reasonable attorneys’ fees, all costs (including, but not
                  limited to the court costs and expert fees) and other expenses of suit to the Plaintiff;
                  and,
               5. That this Court award such other and further relief as it may deem necessary, just
                  and proper.

  Dated: December 11, 2020

                                          Sconzo Law Office, P.A.
                                          3825 PGA Boulevard, Suite 207
                                          Palm Beach Gardens, FL 33410
                                          Telephone: (561) 729-0940
                                          Facsimile: (561) 491-9459

                                          By: /s/ Gregory S. Sconzo
                                          GREGORY S. SCONZO, ESQUIRE
                                          Florida Bar No.: 0105553
                                          Primary Email: greg@sconzolawoffice.com
                                          Secondary Email: alexa@sconzolawoffice.com
